                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: CV 18-09306-CJC(AFMx)
                                                 )
12                                               )
                                                 )
13   WYNDHAM VACATION RESORTS,                   )
     INC.,                                       )
14                                               ) AMENDED JUDGMENT
                                                 )
15                Plaintiff,                     )
                                                 )
16         v.                                    )
                                                 )
17                                               )
     TIMESHARE RELIEF, INC.,                     )
18                                               )
                                                 )
19                Defendant.                     )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )
23
           JUDGMENT IS HEREBY ENTERED in favor of Plaintiff Wyndham Vacation
24
     Resorts (“Wyndham”) against Defendant Timeshare Relief, Inc. (“TSR”), in accordance
25
     with the terms of the Court’s Orders granting in part Plaintiff’s motion for default
26
     judgment and granting in part and denying in part Plaintiff’s motion for reconsideration.
27

28


                                                  -1-
 1         The Court AWARDS Plaintiff $8,194,254.79 in damages, $167,485.09 in
 2   attorneys’ fees, and post-judgment interest to the extent permitted by 28 U.S.C. § 1961.
 3

 4         DATED:       February 14, 2020
 5                                                __________________________________
 6                                                      CORMAC J. CARNEY
 7                                                UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
